DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (IT102019000025411   Italian Republic   12/23/2019).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 12/21/2020, 04/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 12/21/2020. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15-18, 20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Manfre et al (US 2018/0240519 A1 hereinafter “Manfre”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Manfre, for example in Figs.1-7, discloses a non-volatile memory device (see for example in Fig. 1 related in Figs. 2-7; see paragraph [0003]) comprising: an array of memory cells (e.g., memory cells 9 in the memory array 2; in Fig. 1 related in Figs. 2-7) arranged in rows and columns (implied that is connected to columns decoder 12; in Fig. 1 related in Figs. 2-7); a plurality of local bitlines (e.g., 8; in Figs. 1-2 related in Figs. 3-7; see paragraph [0024-0025]); a plurality of main bitlines (e.g., mblr and mblp; in Figs. 1-2 related in Figs. 3-7; see paragraph [0046-0047]), wherein each main bitline is coupleable to a corresponding subset of local bitlines (within sector 7; in Figs. 1-2 related in Figs. 3-7), and wherein the memory cells (e.g., memory cells 9; in Fig. 1 related in Figs. 2-7) of each column are coupled to a corresponding local bitline (e.g., 8; in Figs. 1-2 related in Figs. 3-7); and a column decoder (e.g., Decoders 12 and 13; in Figs. 1-2 related in Figs. 3-7), wherein the column decoder is electronically controllable to couple each main bitline (e.g., mbl; in Figs. 1-2 related in Figs. ) to a selected local bitline of the corresponding subset of local bitlines, (e.g., local bit line 8 in the sector 7; in Figs. 1-2 related in Figs. 3-7) and wherein the column decoder is configured to 

    PNG
    media_image1.png
    707
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    767
    media_image2.png
    Greyscale

Regarding claim 2, Manfre, for example in Figs. 1-7, discloses wherein each local bitline comprises a first point and a second point (e.g., one point connected to source/drain of transistor 10, and the other point connected to drain/source of transistor 11; in Figs. 1-2 related in Figs. 3-7), to which the memory cells of the corresponding column that belong to first and last rows are respectively coupled (within sector 7; in Figs. 1-2 related in Figs. 3-7); and wherein the column decoder is configured to couple each main bitline (e.g., mbl; in Figs. 1-2 related in Figs. 3-7) to the first and second points of the corresponding selected local bitline (e.g., local bitline 8; in Figs. 1-2 related in Figs. 3-7).  
Regarding claim 3, Manfre, for example in Figs. 1-7, discloses wherein the column decoder (see for example in Figs. 1-2 related in Figs. 3-7) comprises a first subcircuit and a second subcircuit (e.g., to connected to Yop and Yor; in Figs. 1-2 related in Figs.3-7); wherein, for each main bitline (e.g., mbl; in Figs. 1-2 related in Figs. 3-7), the first subcircuit comprises, for 
Regarding claim 4, Manfre, for example in Figs. 1-7, discloses wherein the top switches and the bottom switches are metal-oxide-semiconductor field-effect transistors (MOSFETs) (see for example in Figs. 1-2 related in Figs. 3-7).  
Regarding claim 6, Manfre, for example in Figs. 1-7, discloses wherein each memory cell comprises a respective selector and a respective phase-change element (see for example in Figs. 1-7; see paragraph [0003], [0008]), which is configured to have a first value of resistance or a second value of resistance, which can be associated to corresponding logic data (see for example in Figs. 1-7; see paragraph [0006+]).  
Regarding Independent Claim 8, Manfre, for example in Figs. 1-7, discloses an electronic apparatus (see for example in Figs. 1-2 related in Figs. 3-7) comprising: a memory device (within sector 7; in Figs. 1-2 related in Figs. 3-7) comprising: an array of memory cells (e.g., memory cells 9 in the memory array 2; in Fig. 1 related in Figs. 2-7) arranged in rows and columns (implied that is connected to columns decoder 12; in Fig. 1 related in Figs. 2-7); a plurality of local bitlines (e.g., 8; in Figs. 1-2 related in Figs. 3-7; see paragraph [0024-0025]); a 
Regarding claim 9, Manfre, for example in Figs. 1-7, discloses wherein each local bitline comprises a first point and a second point (e.g., one point connected to source/drain of transistor 10, and the other point connected to drain/source of transistor 11; in Figs. 1-2 related in Figs. 3-7), to which the memory cells of the corresponding column that belong to first and last rows are respectively coupled (within sector 7; in Figs. 1-2 related in Figs. 3-7); and wherein the column decoder is configured to couple each main bitline to the first and second points of the corresponding selected local bitline (e.g., local bitline 8; in Figs. 1-2 related in Figs. 3-7, as discussed above).  
Regarding claim 10, Manfre, for example in Figs. 1-7, discloses wherein the column decoder comprises a first subcircuit and a second subcircuit (e.g., to connected to Yop and Yor; 
Regarding claim 11, Manfre, for example in Figs. 1-7, discloses wherein the top switches and the bottom switches are metal-oxide-semiconductor field-effect transistors (MOSFETs) (see for example in Figs. 1-2 related in Figs. 3-7).  
Regarding claim 13, Manfre, for example in Figs. 1-7, discloses wherein each memory cell comprises a respective selector and a respective phase-change element (see for example in Figs. 1-7; see paragraph [0003], [0008]), which is configured to have a first value of resistance or a second value of resistance, which can be associated to corresponding logic data (see for example in Figs. 1-7; see paragraph [0006+]).  
Regarding claims15-18, 20 (method), they encompass the same scope of invention as to that of Claims 1-4, 6, 8-11, 13 (apparatus) except they draft in method format instead of apparatus format. The claims are therefore rejected for the same reason as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manfre et al (US 2018/0240519 A1 hereinafter “Manfre”) in view of Cho et al (US 7,808,817 B2 hereinafter “Cho”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In the same field of endeavor, Cho, for example in Figs. 1-10, discloses the first and second subcircuits are the same as one another (e.g., first and second subcircuits 20 and 30; in Figs. 1-2, 4-10).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Manfre such as in the operational phase of the device (see for example in Figs. 1-7 of Manfre) by incorporating the teaching of Cho such as nonvolatile memory device using resistive elements and an associated driving method (see for example in Figs. 1-10 of Cho), for the purpose of controlling the nonvolatile memory device is configured to increase the reliability of a write operation by providing a sufficiently high write current while reducing current consumption in a read operation (Cho, see Abstract).
Regarding claim 12, the above Manfre/Cho, the combination disclose wherein the first and second subcircuits are the same as one another and are arranged symmetrically with respect to the array of memory cells (see for example in Figs. 1-7 of Manfre and see also in Figs. 1-10 of Cho, as discussed above).  
Regarding claim 19 (method), they encompass the same scope of invention as to that of Claims 5, 12 (apparatus) except they draft in method format instead of apparatus format. The claims are therefore rejected for the same reason as set forth above.
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manfre et al (US 2018/0240519 A1 hereinafter “Manfre”) in view of Ha et al (US 8,040,720 B2 hereinafter “Ha”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding claim 7, Manfre, for example in Figs. 1-7, discloses the claimed invention as discussed above. However, Manfre is silent with regard to selector comprises a bipolar transistor.  
In the same field of endeavor, Ha, for example in Figs. 1-9, discloses a phase-change memory cell device having a selector (see for example in Figs. 1, 5 related in Figs. 2-4, 6-9), comprising: a bipolar transistor (e.g., BJT; Figs. 1, 5 related in Figs. 2-4, 6-9).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Manfre such as in the operational phase of the device (see for example in Figs. 1-7 of Manfre) by incorporating the teaching of Ha such as phase-change memory device including biasing circuit (see for example in Figs. 1-9 of Ha). In order to provide a memory cell using a bipolar junction transistor BJT connected in series between a word line WL and a bit line BL (Ha, in Figs. 1, 5).
Regarding claim 14, the above Manfre/Ha, the combination disclose wherein each respective selector comprises a bipolar transistor (see for example in Figs. 1-7 of Manfre and see see also in Figs. 1-9 of Ha, as discussed above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THA-O H BUI/            Primary Examiner, Art Unit 2825